El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La corte inferior ordenó a un síndico pagar al taquí-grafo de la corte una suma que se reclamaba como compen-sación por trabajo ¿.echo para el demandante por dicho ta-quígrafo, en el curso de un litigio en el cual había sido nom-brado el síndico.
Los abogados del demandante y del síndico estuvieron conformes con dicho pago y el abogado del banco se opuso k ía moción presentada por el taquígrafo en la cual se fundó la orden del tribunal.
Los señalamientos de error y argumentación de la parte apelante son los siguientes:
“1. La corte inferior erró al asumir jurisdicción para decretar la orden apelada contra la oposición del Banco de San Juan.
“2. La corte inferior erró al declarar con lugar la moción del *259peticionario, la cual no aduce hechos suficientes para determinar una causa de pedir contra la Sindicatura.
“3. La orden apelada ha sido dictada en perjuicio del apelante.
“Argumentación. — Los tres errores señalados pueden resumirse en uno, a saber, que la orden apelada es nula at> initio porque 'si la moción de Morales no aduce hechos determinantes de una causa de pedir en Equidad porque el crédito que se pretende cobrar no es de cargo del Síndico, sino que es una deuda privada de Bernabé Saba-lier, la corte no tenía jurisdicción en Equidad para perjudicar al Banco de San Juan decretando y ordenando al Síndico que pague una deuda de cualquiera de las partes en perjuicio de los fondos de la Sindicatura.
“El mero hecho de que en la misma orden 'se disponga de que el Síndico pueda cargar esos $500.00 al demandante, en vez de justifi-car la actitud de la corte la hace más arbitraria, pues ni el deman-dante tiene crédito alguno contra la Sindicatura, ni hasta que se termine la Sindicatura no puede determinarse qué interés tenga el demandante Sabalier en el remanente de los fondos de la Sindicatura. Si el demandante pierde, como esperamos que perderá, el pleito principal, entonces no tiene interés alguno en dicho remanente, y la 'suma así pagada para cancelar una deuda privada del demandante será un verdadero contrasentido. Además, aún después de que termine la Sindicatura, Sabalier tiene otras deudas que tienen indudable-mente preferencia como son el pago de contribuciones, honorarios de sus abogados, etc.
“La deuda de Morale's no sería más que una deuda común, al igual que la de su cocinera o de su médico y boticario.”
Los autos ante nuestra consideración están constituidos por una moción, una orden y un escrito de apelación. No consta si el demandante tenía o no fondos a su 'favor en poder del síndico. Ni aparece tampoco cuál era el objeto, ni la naturaleza de las circumstancias por las cuales se en-tregó la transcripción de autos hecha para el demandante por el taquígrafo.'
No sabemos de ninguna presunción en cuanto a mora en el pago de las costas; ni estamos informados sobre lo que podría o no ser el efecto de una revocación por la preferen-cia invocada por el abogado del banco a nombre del abo-gado del demandante, pero ya renunciada por el segundo.
*260La corte inferior tuvo ante sí los autos, tanto en el caso principal como en el de los procedimientos de Sindicatura; y a falta de estos autos, y de una exposición del caso, o de alguna cita de autoridades, no estamos en condiciones de poder decir que una corte de equidad nunca debe auto-rizar el pago de honorarios de taquígrafos por un síndico por una transcripción entregada al demandante, sin tener en cuenta las circunstancias que rodean la transacción.

Debe confirmarse la resolución apelada.